DETAILED ACTION
This action is in response to applicant’s arguments received on 5/2/2022. A complete action on the merits of claims 12-28 follows below.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 21-22 and 25-28 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Wiener (US Pub. No. 2009/0036913).
Regarding Claim 21, Wiener teaches a method of reprocessing a previously-used ultrasonic surgical instrument comprising a multi-part handpiece assembly 50 ([0037]), a waveguide 181 extending to a distal tissue treatment region, and a clamp arm (Figs. 1-3), the method comprising: disassembling the clamp arm from the ultrasonic surgical instrument; disassembling the waveguide from the ultrasonic surgical instrument; disassembling the multi-part handpiece assembly; sterilizing at least one of the multi-part handpiece assembly, the waveguide, and the clamp arm; reassembling the ultrasonic surgical instrument ([0111]); attaching a tissue pad to the clamp arm ([0074]), wherein the tissue pad defines a maximum pad width that is greater than a maximum width of the distal tissue treatment region (Fig. 4); and pivoting the clamp arm toward the distal tissue treatment region to position the tissue pad in contact with the distal tissue treatment region ([0074] and Figs. 1-4).
Regarding Claim 22, Wiener teaches further comprising testing the ultrasonic surgical instrument ([0094]).
Regarding Claim 25, Wiener teaches wherein adhering the tissue pad to the clamp arm comprises positioning the tissue pad relative to the clamp arm such that a serrated tissue-contacting surface of the tissue pad faces the distal tissue treatment region ([0074] and Fig. 4).
Regarding Claim 26, Wiener teaches wherein the ultrasonic surgical instrument further comprises a rotation wheel 216 rotatably connected to the multi-part handpiece assembly (Fig. 2), wherein the rotation wheel is configured to facilitate rotation of the waveguide 181 relative to the multi-part handpiece assembly 50, and wherein the method further comprises snapping the rotation wheel into a groove on the multi-part handpiece assembly ([0078]-[0084] and Fig. 3).
Regarding Claim 27, Wiener teaches further comprising: connecting the ultrasonic surgical instrument to a generator 30; and activating the generator to energize the ultrasonic surgical instrument ([0037] and Fig. 1).
Regarding Claim 28, Wiener teaches further comprising: monitoring a characteristic of the energized ultrasonic surgical instrument; and providing feedback to a user correspond to the characteristic ([0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13, 15-20 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiener (US Pub. No. 2009/0036913) in view of Messerly (US Pub. No. 2001/0025184).
Regarding Claim 12, Wiener teaches a method, comprising: 
obtaining a ultrasonic surgical instrument 120 (Fig. 1), wherein the ultrasonic surgical instrument comprises: 
a multi-part handpiece assembly 50 ([0037]); 
a waveguide 181 extending distally from the multi-part handpiece assembly 50 (Fig. 3), 
wherein the waveguide terminates at a blade portion 180’ comprising a maximum blade width; and a movable clamp arm 190 (Figs. 2-3); 
the method further comprising: disassembling the ultrasonic surgical instrument: sterilizing reusable parts of the ultrasonic surgical instrument; replacing non-reusable parts of the ultrasonic surgical instrument; and reassembling the ultrasonic surgical instrument ([0111]), wherein reassembling the ultrasonic surgical instrument comprises attaching a tissue pad to the movable clamp arm ([0074]), and wherein the tissue pad comprises a maximum pad width that is greater than the maximum blade width (Fig. 4);
however, Wiener is silent in teaching wherein a polymeric material surrounds at least a portion of the waveguide.
In the same field of invention, Messerly teaches surrounding at least a portion of the waveguide with a damping sheath 110 made of a polymetric material to absorb unwanted ultrasonic energy from the ultrasonic waveguide 179 (see [0113]-[0114] of Messerly). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add a polymeric material surrounds at least a portion of the waveguide of Wiener’s invention in order to absorb unwanted ultrasonic energy from the ultrasonic waveguide and reduce the amplitude of non-axial vibrations of the ultrasonic waveguide, such as, unwanted transverse vibrations associated with the longitudinal frequency of 55,500 Hz as well as other higher and lower frequencies as disclosed by Messerly. 
Regarding Claim 13, Wiener teaches further comprising testing the reassembled ultrasonic surgical instrument ([0094]).
Regarding Claims 15 and 24, Wiener teaches further comprising adhering the tissue pad to the movable clamp arm by mounting them together as disclosed in [0074]; however, does not specifically state they are adhered together with an adhesive. In the same field of invention, Messerly teaches mounting a tissue pad to a movable clamp by an adhesive in [0093]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use an adhesive to better hold and fixedly mount the tissue pad to the clamp of Wiener
Regarding Claim 16, Wiener teaches wherein adhering the tissue pad to the movable clamp arm comprises positioning the tissue pad relative to the movable clamp arm such that a serrated tissue-contacting surface of the tissue pad faces the blade portion ([0074] and Fig. 4).
Regarding Claim 17, Wiener teaches wherein the ultrasonic surgical instrument further comprises a rotation wheel 216 rotatably connected to the multi-part handpiece assembly 50 (Figs. 1-3), wherein the rotation wheel is configured to facilitate rotation of the waveguide 181 relative to the multi-part handpiece assembly 50, and wherein the method further comprises snapping the rotation wheel into a groove on the multi-part handpiece assembly ([0078]-[0084] and Fig. 3).
Regarding Claim 18, Wiener teaches further comprising: connecting the ultrasonic surgical instrument to a generator 30 (Fig. 1); and activating the generator to energize the ultrasonic surgical instrument ([0037]).
Regarding Claim 19, Wiener teaches further comprising: monitoring a characteristic of the energized ultrasonic surgical instrument; and providing feedback to a user correspond to the characteristic ([0042]).
Regarding Claim 20, Wiener teaches wherein the ultrasonic surgical instrument comprises a used ultrasonic surgical instrument ([0111]).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiener (US Pub. No. 2009/0036913) in view of Messerly (US Pub. No. 2001/0025184) as applied above and further in view of Price (US Pub. No. 2009/0105750).
Regarding Claim 14, Wiener teaches further comprising adhering portions of the multi-part handpiece assembly together by mating portions 131 and 132 together, but does not specifically state they are adhered together with an adhesive.
In the same field of invention, Price teaches handle assembly 102 formed of two housing portions 102a and 102b, which “may be assembled together in any fashion known in the art. For example, alignment pins, snap-like interfaces, tongue and groove interfaces, locking tabs, adhesive ports, may all be utilized either alone or in combination for assembly purposes” as disclosed in [0134]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to assemble the two housing portions of the handle of Wiener in any fashion known in the art such as adhered together with an adhesive. Therefore, because these two mounting means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an adhesive for any mating means in Wiener.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiener (US Pub. No. 2009/0036913) as applied above in view of Price (US Pub. No. 2009/0105750).
Regarding Claim 23, Wiener teaches further comprising adhering portions of the multi-part handpiece assembly together by mating portions 131 and 132 together, but does not specifically state they are adhered together with an adhesive.
In the same field of invention, Price teaches handle assembly 102 formed of two housing portions 102a and 102b, which “may be assembled together in any fashion known in the art. For example, alignment pins, snap-like interfaces, tongue and groove interfaces, locking tabs, adhesive ports, may all be utilized either alone or in combination for assembly purposes” as disclosed in [0134]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to assemble the two housing portions of the handle of Wiener in any fashion known in the art such as adhered together with an adhesive. Therefore, because these two mounting means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an adhesive for any mating means in Wiener.

Response to Arguments
Applicant’s arguments, with respect to the obviousness rejection of the last Office action in light of the 103 (c) exception has been fully considered and are persuasive.  The previous Non-Final Rejection has been withdrawn; however, in view of a new reference made of record a new action on the merits of claims 12-28 follows below.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794